DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 07/15/21.
Claims 14, 148, 151-152, 158-159, and 162 have been amended and are hereby entered.
Claims 163-170 have been added. 
Claims 149-150, 160-161 have been canceled.  
Claims 1-13, 18-147 were previously canceled.
Claims 14-17, 148, 151-159, 162-170 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/22 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 162 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 162 recites, “the method of Claim 161, further comprising…”.  Claim 161 has been canceled in RCE dated 07/15/22, which renders the claim indefinite.  For purposes of examination, Claim 162 is being understood to be dependent on Claim 151. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17, 148, 151-159, 162-170 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a device (claims 14-17, 148, 163, 165-167), and process (claims 151-158, 162, 164, 168-170). The independent claims recite obtaining analyte data indicate of analyte levels of a subject from a sensor via a reader device, detecting whether one or more analyte episodes indicative of glycemic variability occurred in the subject based on the analyte data, prompting the subject to input a potential cause of each of the detected episodes via a GUI configured to receive a selection or input associated with a potential cause, collect episode information from the subject about the each of the detected one or more analyte episodes, upload analyte information indicative of the subject’s analyte levels and episode information to be uploaded to a server, associate uploaded analyte information with appropriate time periods within a first intervention between the subject and HCP, and generate a GUI and at least one report through the GUI where the report is related to the analyte information for the first and second time periods and includes a count of number of times the potential cause was inputted by the subject  (Step 1: Yes)
These steps of managing the collection, analysis, and presentation of analyte data, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  Specifically, it amounts to organizing how an individual collects analyte data from another individual, identifies a potential cause for episodes indicative of glycemic variability, and correlates the episode data with a time period relative to interventions between the subject and HCP.  
Claim 151 is directed to a method, and contains the same or similar limitations as Claim 14 without the recitation of “a reader device…” and “a server…”, and the claim is directed purely to an abstract idea. The discussion for Claim 14 above is equally applicable to Claim 151.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 15, 17, 152, 154, reciting particular aspects of how to collect analyte data, identify a potential cause, and correlated the episode data with a time period relative to HCP interventions). 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. See MPEP 2106.04(a)(2).  Accordingly, Claims 14 and 151 recite an abstract idea. (Step 2A Prong 1: Yes)
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation in Claim 14 of “wherein the reader device comprises first processing circuitry and first non-transitory memory having a first plurality of instructions stored thereon that, when executed, causes the first processing circuitry to” and “the server comprising second processing circuitry and second non-transitory memory having stored thereon a second plurality of instructions that, when executed, causes the second processing circuitry to” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0013], [0036] see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “collect episode information from the subject about the each of the detected one or more analyte episodes, wherein the episode information includes the potential cause inputted in response to the prompt by the subject for each of the detected one or more analyte episodes” in Claim 14 and 151 amounts to mere data gathering; recitation in Claim 14 and 151 of “generate a second graphical user interface (GUI) and at least one report accessible through the second GUI, wherein the at least one report is related to the analyte information from the first and second time periods and includes a count of a number of times the potential cause was inputted in response to the prompt by the subject for at least a subset of the detected one or more analyte episodes” amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “a reader device adapted to obtain analyte data indicative of the analyte levels of a subject from a sensor control device comprising an in vivo sensor”), see MPEP 2106.05(h)) 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 15, 16, 17, 152, 153, 154, 155, 163, 164 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 148, 158 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 149, 162, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 156, 165-170 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a reader device that obtains data from an in vivo sensor, a server that causes processor to perform specific actions, generating reports to output to a GUI e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a reader device adapted to obtain analyte data indicative of the analyte levels of a subject from a sensor control device comprising an in vivo sensor” was considered or generally linking. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, reader devices that obtain analyte data indicative of a subject’s analyte levels from a sensor device comprising an in vivo sensor are well-understood, routine, and conventional elements in the field of diabetes management (see Bhavaraju reference at Para. [0014],[0015]; see Crouther reference at Para. [0098]). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as claims 16, 17, 153, 154, 155, 163, 164, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claims 148, 158, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 15-17, 148, 152-159, 162-170, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 14-17, 148, 151-159, 162-170 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 148, 151, 163-164 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al (US Publication US20160081597A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1), further in view of Wilson et al (US Publication 20150254957A1).

Regarding Claim 14, Bhavaraju discloses the following: 
a reader device adapted to obtain analyte data indicative of the analyte levels of a subject from a sensor control device comprising an in vivo sensor ([0014] “In one aspect, the embodiments are directed towards a method of operating a continuous glucose monitoring device, the continuous glucose monitoring device coupled to a glucose sensor and operating in an initial mode of operation, including: measuring a signal indicative of glucose concentration data; displaying the glucose concentration data on a user interface of the continuous glucose monitoring device, the user interface in the initial mode of operation having an initial mode of user interaction”; [0015] “Implementations of the embodiments may include one or more of the following…The determining data may include receiving data from the sensor. The receiving data from the sensor may include receiving data from a sensor electronics module coupled to the sensor. The sensor may be configured for in vivo insertion into the patient”; [0041] discloses a “continuous analyte sensor”), wherein the reader device comprises first processing circuitry ([0041] “an electronic device for monitoring data associated with a physiological condition, including: a continuous analyte sensor…and a processor module configured to perform any one of the described methods” where [0105] discloses “The terms “processor” and “processor module,” as used herein generally relate to a computer system, state machine, processor, or the like, designed to perform arithmetic or logic operations using logic circuitry that responds to and processes the basic instructions that drive a computer. In some embodiments, the terms can include ROM and/or RAM associated therewith”) and first non-transitory memory having a first plurality of instructions stored thereon that, when executed, causes the first processing circuitry to ([0361] “The system and method may be fully implemented in any number of computing devices. Typically, instructions are laid out on computer-readable media, generally non-transitory, and these instructions are sufficient to allow a processor in the computing device to implement the method of the invention”):
detect whether one or more analyte episodes indicative of glycemic variability occurred in the subject based on the analyte data ([0153] “The analysis of data value 138 may be based on data 182 directly related to the glucose concentration value itself, or related to values uniquely determined by the glucose concentration value, e.g., a glucose rate of change, including slope and/or acceleration, or glycemic state, e.g., hypoglycemia, hyperglycemia, or euglycemia. A particular example of the use of such data is given by analysis of large excursions 170, in which if a large excursions from a desired value or range is encountered, the mode is caused to switch so as to provide additional safety for a user. For example, if a large excursion is seen (e.g., glucose value drop from 150 to 50 within an hour), and the monitoring device is in a device self-calibration mode, the same may be switched to a user-dependent calibration in order to obtain additional and external data…” – a large excursion from 150 to 50 in glucose reads on “analyte episodes based on the analyte data” and indicates the reader is able to detect an analyte episode/excursion based on data; data related to hypoglycemia and hyperglycemia read on “episodes indicative of glycemic variability”);
prompt the subject to input a potential cause of each of the detected one or more episodes ([0161] “The data 138 may also be based on data 196 entered by a user, e.g., where a user is prompted to enter such or where the user enters such on their own. For example, a user may be prompted to enter whether they believe data to be unusually high or low, whether an inaccuracy is perceived, potential causes, or the like. Such user-entered data is further described below with respect to FIGS. 8, 10, 11, 12, and 15”; [0277] “the monitoring device could identify an event, e.g., such as high or low glucose, and ask the user to identify feelings associated with the current event, or potential causes for the event”) via a first graphical user interface (GUI) configured to receive a selection or an inputted entry associated with a potential cause ([0016] “a received user response to a prompt displayed on a user interface”; [0175] “The external data 142 may also be based on data 226 of user-supplied information, e.g., user responses to queries or prompts on the user interface of the monitoring device”).
collect episode information from the subject about the each of the detected one or more analyte episodes, wherein the episode information includes the potential cause inputted in a response to the prompt by the subject ([0161] “The data 138 may also be based on data 196 entered by a user, e.g., where a user is prompted to enter such or where the user enters such on their own. For example, a user may be prompted to enter whether they believe data to be unusually high or low, whether an inaccuracy is perceived, potential causes, or the like. Such user-entered data is further described below with respect to FIGS. 8, 10, 11, 12, and 15”; [0277] “the monitoring device could identify an event, e.g., such as high or low glucose, and ask the user to identify feelings associated with the current event, or potential causes for the event. In both cases, the user may select from a list of potential feelings or causes” – selecting from a list of potential causes is a response to the prompt). 
	Bhavaraju does not disclose the following, but Christiansen, which is directed to a method and system for prompting a patient to take a blood glucose measurement action, does teach the following:  
cause analyte information indicative of the subject’s analyte levels and the episode information to be uploaded to a server ([0006] “the remote server can receive diabetes information from a variety of patients in many different environments. In embodiments in which the server receives packages of blood glucose measurements and context-related information from patients”); 
the server comprising second processing circuitry and second non-transitory memory having stored thereon a second plurality of instructions that, when executed, causes the second processing circuitry to ([0006] teaches a “remote server can receive diabetes information from a variety of patients in many different environments”; [0033] teaches “Server 40 may perform processes that are too complex for a mobile device 20 or require more data than mobile device 20 may reasonably store or access”; [0086] “server 40 can be configured to perform a variety of analyses. The server 40 may compare the packages of patient diabetes information with one or more previously received packages of patient diabetes information. The server 40 may determine a blood glucose measurement frequency for each patient using the comparison”. Examiner notes that a server necessarily contains a processor and memory storing instructions to execute a particular series of actions, as implied by [0033] and [0086]). 
Bhavaraju teaches a system that utilizes an analyte reader device to obtain analyte data from an individual, detect whether an analyte episode has occurred, prompt the subject for a potential cause of the episode, and collect episode information from the subject about the episode, wherein the episode information includes a response to the prompt by the subject.  Bhavaraju teaches collecting analyte measurement data but does not explicitly teach uploading the analyte information and episode information to a server.  Christiansen does teach collecting glucose analyte data and subsequently collecting “context-related information” related to the episode, and uploading all of this information to a server. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the system of Bhavaraju with the teachings of Christiansen, to upload the obtained data and information to be uploaded to a server, with the motivation of keeping the information in a server for storage and analysis by others (Christiansen [0005]). 

Bhavaraju/Christiansen do not teach the following, but Zamanakos, which is directed to a dynamic reporting system and method for diabetes management, does teach the following: 
associate uploaded analyte information from a first time period with a first intervention between the subject and  a health care provider (HCP) and associate uploaded analyte information from a second time period with a second intervention between the subject and the HCP, wherein the first time period occurred before the first intervention, and wherein the second time period occurred after the first intervention and before the second intervention ([0061] “a method is provided of displaying data pertaining to user analyte concentration values, including: receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time over a first time period; receiving a second set of data about a user, the second set of data representing an analyte concentration value with respect to time over a second time period”; [0267] “Using timeframe indicators 290 and 292, as described above, a user can select a particular time period and view data associated with that time period”; [0268] “the user may modify the time periods to illuminate the effects of a medical intervention…For example, the user may find it informative to compare the week/month before a doctor's appointment and the week/month after”; [0269] “In a specific implementation, when data is compared before and after doctor visits, the date of the doctor visit may be retrieved from the doctor's calendar, e.g., as may be available from the multi-patient management portal 128, and in particular from administration block 220”;). 
generate a second displayable graphical user interface (GUI) and at least one report accessible through the second GUI, wherein the at least one report is related to the analyte information from the first and second time periods ([0061] “a method is provided of displaying data pertaining to user analyte concentration values, including: receiving a first set of data about a user, the first set of data representing an analyte concentration value with respect to time over a first time period; receiving a second set of data about a user, the second set of data representing an analyte concentration value with respect to time over a second time period; and displaying the first set of data as a data visualization and displaying the second set of data as a data visualization, the data visualizations adjacent each other, whereby a user may compare the analyte concentration value over the first time period with the analyte concentration value over the second time period”; [0288] “such reports, described here with respect to their printed form, may also be displayed on a GUI for similar purposes, with a similar such summary graph 584”) and includes […a count of a number of times…] the response to the prompting was inputted in by the subject for at least a subset of the detected one or more analyte episodes ([0248] “Data available about events that preceded the pattern may be listed in a section 432. This information may include sections such as a food intake section 458, an insulin on board section 460, an exercises section 462, a stress section 464, a medicines taken section 466, a health data section 468, or the like. In some cases, the presented data will be modified to only include available data. In another implementation, the sections 458, 460, 462, 464, 466, and 468 and the like may include editable text boxes allowing a user to enter comments and data about events preceding the pattern. [0291] “FIG. 37 also shows a section 610 for comments, and in the case of section 610 the same prompt for comments by listing certain parameters that may bear on the pattern, e.g., food, insulin, exercise, stress, medicine, and health. In this exemplary figure, the user “Marie” inserted comments about food and insulin, which the HCP may then employ to determine more about the pattern and its causes”; see Fig. 37 which shows first and second time periods (e.g., Monday Oct 21 and Wed Oct 23), analyte data, and includes responses to the prompts (see text box 612, eating a snack at night; see icons for 610, “what preceded this pattern?”). 
Bhavaraju/Christiansen teach a system that utilizes an analyte reader device to determine if an analyte episode has occurred in a patient, prompt the patient for a cause of the episode, collect information about the episode, upload the information to a server, and generate a plurality of reports.  Bhavaraju/Christiansen do not explicitly teach associating a first set of data with a first visit, and a second set of data with a second visit, or displaying a plurality of reports related to the data from first and second time periods.  Zamanakos teaches collecting analyte data during first and second time periods and associating each set of data with the respective time period, in which the first time period of data is before a first doctor’s visit/medical intervention, and the second time period of data is after the doctor’s visit/medical intervention, and creating a plurality of reports pertaining to the analyte information from the two time periods. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen with these teachings of Zamanakos, to organize analyte data into time periods of data from before and after medical interventions, so that equivalent patient data from two different time periods can be compared (Zamanakos [0030]) and to illuminate the effects of modifications or events (Zamanakos [0268]) on analyte data.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen with these teachings of Zamanakos, to include a GUI showing reports collected from the first and second time periods as taught by Zamanakos, with the motivation of allowing a user to view the data visualizations adjacent each other and compare the analyte concentration values over the first period with the analyte concentration values over the second time period (Zamanakos [0061]).
	Bhavaraju/Christiansen/Zamanakos do not explicitly teach a count of a number of times the response to the prompting was inputted by the subject.  As shown above, Bhavaraju teaches, at [0161], a patient inputting a response in response to receiving a prompt, but does not teach counting the number of times a response was inputted.  Wilson, which is directed to a notification system for a plurality of patient monitors for detecting physiological events in a patient, does teach: 
	[…a count of a number of times…] ([0016] “The system 110 has specially designed functionality that counts and stores the number of each particular type of short duration event”). 
Bhavaraju/Christiansen/Zamanakos teach a system that utilizes an analyte reader device to determine if an analyte episode has occurred in a patient, prompt the patient for a cause of the episode, collect information about the episode, upload the information to a server,  generate a plurality of reports, collect analyte data during first and second time periods and associating each set of data with the respective time period, in which the first time period of data is before a first doctor’s visit/medical intervention, and the second time period of data is after the doctor’s visit/medical intervention, and create a plurality of reports pertaining to the analyte information from the two time periods, but do not teach that the analyte information includes a count of a number of times a response was inputted by the subject.  Wilson teaches a system which counts and stores a number of a particular type of clinical event. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen/Zamanakos with these teachings of Wilson, so that when an individual inputs a potential cause of an analyte episode and generates a report with the episode information, the system counts the number of times the episode (event) has occurred, as taught by Wilson, with the motivation of determining if the count of an event type for a particular patient is significant or not (Wilson [0019]).   

Regarding Claim 148, Bhavaraju/Christiansen/Zamanakos/Wilson teach the limitations of Claim 14.  Bhavaraju does not disclose, but Christiansen further teaches the first plurality of instructions, when executed, causes the first processing circuitry to: 
cause storage of the potential cause inputted in response to the prompt by the subject ([0005] “The diabetes management application can package the blood glucose measurement together with the context-related information for further investigation and analysis…the diabetes management application can provide the packaged blood glucose measurement and context-related information to a remote server for storage and analysis by others”).
Bhavaraju/Christiansen/Zamanakos/Wilson teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, prompts the patient for a potential cause, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju teaches receiving input from the subject pertaining to a potential cause of an episode (at [0161]) but does not explicitly teach storing this response. Christiansen teaches storing blood glucose information and context-related information to a remote server for storage.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/Zamanakos/Wilson with these teachings of Christiansen, to store the patient’s response to the prompt containing the potential cause (as taught by Bhavaraju), with the motivation of keeping the information in a server for storage and analysis by others (Christiansen [0005]). 

Regarding Claim 151, Bhavaraju/Christiansen/Zamanakos/Wilson teach the limitations of Claim 14. Claim 151 contains the same or substantially similar limitations as Claim 14, and the discussion above with respect to Claim 14 is equally applicable to Claim 151. Claim 151 contains the additional limitation by the processor which is also taught by Bhavaraju ([0041] “In another aspect, the embodiments are directed towards an electronic device for monitoring data associated with a physiological condition, including… a processor module configured to perform any one of the described methods”).

Regarding Claims 163 and 164, Bhavaraju/Christiansen/Zamanakos/Wilson teach the limitations of Claims 14 and 151, respectively.  Bhavaraju further teaches wherein the first GUI is configured to receive the selection from a list of potential causes  ([0277] “In a similar way, the monitoring device could identify an event, e.g., such as high or low glucose, and ask the user to identify feelings associated with the current event, or potential causes for the event. In both cases, the user may select from a list of potential feelings or causes”; [0275]-[0276] disclose use of a “user interface” for a user to enter information).
	 
Claims 15-16, 152-153, 156, 158-159, 162 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al (US Publication US20160081597A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1), further in view of Wilson et al (US Publication 20150254957A1), further in view of Naeymi-Rad et al (US Publication 20120150878A1).

Regarding Claim 15, Bhavaraju/Christiansen/Zamanakos/Wilson do not disclose the following, but Naeymi-Rad, which is directed to a system for organizing and managing electronic medical records, teaches the second plurality of instructions, when executed, causes the second processing circuitry to generate a first plurality of reports for the first intervention and a second plurality of reports for the second intervention. (See Fig. 10, where Visit #1, 2 and 3 occur on different dates and each have their own “Print-outs” designated as an arrow coming off the visit; [0066] “Print outs: these are the documents as text streams that have been created and printed during a patient encounter or other interactions with the patient”).
	Bhavaraju/Christiansen/Zamanakos/Wilson teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not specifically teach generating a unique set of reports for each unique visit.  Naeymi-Rad teaches generating reports for each visit that are representative of the patient encounter on a particular day.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos//Wilson with these teachings of Naeymi-Rad, to create a new record for each visit for the discrete data elements captured during that visit (Naeymi-Rad [0015]). 

Regarding Claim 16, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad teach the limitations of Claim 15.  Bhavaraju/Christiansen/Zamanakos/Wilson do not teach, but Naeymi-Rad further teaches, wherein the second GUI comprises an intervention guide with a first intervention section comprising links to the first plurality of reports and a second intervention section comprising links to the second plurality of reports (See “Visit 1”, [0224]-[0237]; [0236] references a display; [0231] “pointers may be used to link the recorded data to the summarization references”; [0237] “After completion of the patient care provider encounter, the visit is closed to seal the interaction in time. In one embodiment, that part of the tree may never be touched or edited again so as to prevent entry of additional discrete data elements”, e.g., each visit has reports unique that visit.)
	Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju does not specifically teach a first visit section comprising links to a first plurality of reports, and second visit section comprising links to the second plurality of reports.  Naeymi-Rad teaches generating separate reports for each visit that are representative of the patient encounter on a particular day and are linked to summarization references for each visit.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Wilson/Naeymi-Rad with these teachings of Naeymi-Rad, to link recorded data to references such as problem lists and medications (Naeymi-Rad [0231]). 

Regarding Claim 152, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad disclose the limitations of Claim 15.  Claim 152 contains the same or substantially similar limitations as Claim 15, and the same rationale applied to Claim 15 above is applicable to Claim 152. 

Regarding Claim 153, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad disclose the limitations of Claim 16. Claim 153 contains the same or substantially similar limitations as Claim 16, and the same rationale applied to Claim 16 above is applicable to Claim 153.

Regarding Claim 156, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad teach the limitations of claim 152. Naeymi-Rad further teaches the second GUI comprises an intervention guide with a first intervention section for the intervention visit and a second intervention section for the second intervention ([0062] “The visit is the level that captures data from a patient clinical encounter. Each new clinical encounter warrants a new visit record. A visit captures information that is either new or changed at the time of the encounter”; Fig. 10 shows 3 visits occur, each having its own section or record; Fig. 4 shows GUI for patient data collected at a visit; see also [0225], [0241]).  
	Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju/Christiansen/Zamanakos/Wilson do not specifically teach a first visit section and second visit section.  Naeymi-Rad teaches a system that creates a new record for each visit and “seals” it at the completion to ensure a new, distinct record will be created for the subsequent visit.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Wilson/Naeymi-Rad with these teachings of Naeymi-Rad, to capture data specific to that particular visit (Naeymi-Rad [0015]).  

Regarding Claim 158, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad teach the limitations of Claim 152.  Bhavaraju does not disclose, but Christiansen further teaches:
the step of storing the potential cause inputted in response to the prompt by the subject ([0005] “The diabetes management application can package the blood glucose measurement together with the context-related information for further investigation and analysis…the diabetes management application can provide the packaged blood glucose measurement and context-related information to a remote server for storage and analysis by others”).
Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, prompts the patient for a potential cause, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju teaches receiving input from the subject pertaining to a potential cause of an episode (at [0161]) but does not explicitly teach storing this response. Christiansen teaches storing blood glucose information and context-related information to a remote server for storage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Wilson/Naeymi-Rad with these teachings of Christiansen, to store the patient’s response to the prompt, with the motivation of keeping the information in a server for storage and analysis by others (Christiansen [0005]).
	 
Regarding Claim 159, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad teach the limitations of Claim 158. Zamanakos further teaches the at least one report comprises a response report ([0165] “An aspect of systems and methods according to present principles is the dynamic generation of reports, and these reports can be displayed on the screen of a computing device such as a computer or smart phone, and may also be printed”; see Fig. 37 and 41 for response reports with patient episodes with response information).
Bhavaraju/Christiansen/Zamanakos/Wilson teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, prompts the patient for a potential cause, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju does not explicitly teach storing the subject’s response to the prompt, but Christiansen does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Wilson with these teachings of Christiansen, to store the patient’s response to the prompt in a report, with the motivation of keeping the information in a server for storage and analysis by others (Christiansen [0005]). 

Regarding Claim 162, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad disclose the limitations of Claim 161.  Zamanakos further teaches upon receipt of a selection of one of the potential causes inputted in response to the prompting by the subject for at least the subset of the detected one or more analyte episodes corresponding to a first one of the plurality of potential causes and a first one of the plurality of times of the day, generating the second GUI with the table and a graph of analyte levels of the subject comprising a detected episode corresponding to the first one of the plurality of potential causes and the first one of the plurality of times of the day (see Fig. 41 – graph of analyte levels showing detected episode; [0042] “The creating may include creating the data presentation template to include a data visualization, and by hovering over a portion of the data visualization, additional information about the portion may be displayed….The portion may correspond to a pattern, and the selection may result in a data visualization being displayed including one or more features selected from the group consisting of: an overview, a multi-day chart illustrating the pattern, a plurality of single day charts illustrating the pattern, an identified event preceding the pattern, and/or a suggestion related to the pattern. The method may further include receiving an indication of a desired time frame. The indication may be received from a user selection of one or more calendar dates. The indication may be received from a user selection of an event. The desired time frame may be a first duration of time before the event and a second duration of time after the event”; [0295] “a chart section 628 illustrates three single day plots 630, 632, and 634, which illustrate a low, as evidenced by blood glucose measurements taken within a common time period 631. The report 2000 can include a section 636 for the patient to write notes about what preceded the pattern, as well as a section 638 in which notes, a user entered into the reporting system in attempts to address the pattern, are recorded and reproduced, e.g., for later discussion with an HCP”). 
Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit. Bhavaraju teaches receiving input from the subject pertaining to a potential cause of an episode (at [0161]) but does not explicitly teach generating a graph of analyte levels of an episode corresponding to a cause and time of day.   Zamanakos does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Naeymi-Rad with these teachings of Zamanakos to allow selection of one of the potential causes inputted (as taught by Bhavaraju) to lead to generation a GUI showing analyte levels corresponding to the potential cause, to allow a HCP to drill down to a given patient’s more detailed information, trends and patterns (Zamanakos [0162]). 

Claims 17 and 154-155 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al (US Publication US20160081597A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1), further in view of Wilson et al (US Publication 20150254957A1), further in view of Naeymi-Rad et al (US Publication 20120150878A1), further in view of Crouther et al (US Publication 20130085358A1). 

Regarding Claim 17, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad do not explicitly teach, but Crouther, which is directed to methods of analyte monitoring management, does teach the following: to associate uploaded analyte information from an additional time period with the additional intervention ([0046] “glucose measurement data is received. The glucose measurement data includes data that has been collected over a time period. Various time periods may be used, such as two weeks, one month, two months, or any other time period. For example, the time period may reflect the time between visits”).
Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, prompts a patient for a potential cause, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not specifically teach associating uploaded analyte information from an additional time period with the additional intervention. Crouther does teach this.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen/Zamanakos /Wilson/Naeymi-Rad with these teachings of Crouther, with the motivation of obtaining analyte data collected over a period of time that the physician can access (Crouther [0046]/[0067]). 
	Bhavaraju/Christiansen/Zamanakos/Wilson/Crouther do not disclose, but Naeymi-Rad further teaches the second plurality of instructions, when executed, causes the second processing circuitry to permit the user to add an additional intervention section for an additional intervention to the intervention guide (see [0255], “Visit 3” is added after Visits 1 and 2; See Fig. 9 and 10; [0256] “FIG. 10 represents a third visit. As a new patient encounter, a new visit record is created, again having new temporal and instance identifiers”).
Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad/Crouther teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit but do not specifically teach adding an additional visit section for an additional visit.  Naeymi-Rad teaches adding a new record (section) for each visit of a patient.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Wilson/Naeymi-Rad/Crouther with these teachings of Naeymi-Rad, to keep each encounter separate by capturing only data from a certain visit (Naeymi-Rad [[0237] while allowing for addressing follow-up items for a particular patient (Naeymi [0236]). 

Regarding Claim 154, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad/Crouther disclose the limitations of Claim 17. Claim 154 contains the same or substantially similar limitations as Claim 17, and the same rationale applied to Claim 17 above is applicable to Claim 154.

Regarding Claim 155, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad/Crouther teach the limitations of Claim 154.  Bhavaraju does not disclose the following, but Naeymi-Rad further teaches: 
further comprising the steps of automatically generating an additional plurality of reports for the additional intervention, wherein the second GUI further comprises a link to the additional plurality of reports ([0225] “As for any new patient encounter, a new visit record is created as well” - see [0255], “Visit 3”, additional visit, occurs after Visits 1 and 2 and has separate print-outs (reports). [0256] “FIG. 10 represents a third visit. As a new patient encounter, a new visit record is created, again having new temporal and instance identifiers”; [0231] “pointers may be used to link the recorded data to the summarization references”).
Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad/Crouther teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit but do not specifically teach generating a new set of reports for the additional visit and linking to the additional visit section.  Naeymi-Rad does teach creating a new record for each patient visit with reports, and linking to the corresponding visit.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Wilson/Naeymi-Rad/Crouther with these teachings of Naeymi-Rad, to create a new record for each visit for the discrete data elements captured during that visit (Naeymi-Rad [0015]) and to link recorded data to references such as problem lists and medications (Naeymi-Rad [0231]).

Claim 157 is rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al (US Publication US20160081597A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1) further in view of Wilson et al (US Publication 20150254957A1), further in view of Naeymi-Rad et al (US Publication 20120150878A1), further in view of Health Coach Solutions website. 

Regarding Claim 157, Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad do not teach the following, but Heath Coach Solutions, which is directed to a health coaching program that provides pre-written templates and coaching materials to health coaches, does teach the following: wherein the first intervention section comprises a first textual script that guides the HCP through a series of first topics for discussion with the subject during the first intervention and the second intervention section comprises a second textual script that guides the HCP through a series of second topics for discussion with the subject during the second intervention (Reference teaches a 12-session health coaching package (“12 comprehensive coaching sessions”; Under “If You Want To Coach Smarter, Let ‘Coach with Confidence’ Do All The “Foot Work” For You” section, reference teaches “The 12 Session Topics Include” and provides discussion topics for 12 different sessions between a health coach (HCP) and subject; For example,  
1.  Why Diets Don’t Work And What Does Work, Long-Term
Why one diet doesn’t work for everyone
What to focus on ADDING IN instead of restricting
The myths we’ve been falling for and why your yo-yo diet history isn’t your fault
Simple things you can start with right away
2.  Exercise Strategies To Maximize Results
Easy ways to get started with exercise
How to maximize results without spending hours at the gym
Common roadblocks to exercise with simple solutions
How to bust through a weight loss plateau
Bhavaraju/Christiansen/Zamanakos/Wilson/Naeymi-Rad teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit.  Though Christiansen teaches (at [0108]) that HCP’s can receive messages with “coaching tips”, Bhavaraju/Christiansen/Zamanakos/Naeymi-Rad do not explicitly teach providing a first set of discussion topics to guide a HCP through a first visit and a second set of discussion topics to guide HCP through a second visit.  Health Coach Solutions does teach a series of visits between HCP and subject, in which the HCP has unique discussion topics for each different visit. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen/ Zamanakos/Wilson/Naeymi-Rad with the teachings of Health Coach Solutions, so that the HCP can utilize pre-written discussion templates to save time preparing for each subject’s session, and to be more organized and prepared before each visit (Health Coach Solutions pages 3 and 4).  

Claims 165-170 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al (US Publication US20160081597A1), in view of Christiansen et al (US Publication 20160328527A1), further in view of Zamanakos et al (US Publication 20160098540A1), further in view of Wilson et al (US Publication 20150254957A1), further in view of Wagner et. al. (US Publication 20110208027A1) 

Regarding Claims 165 and 168, Bhavaraju/Christiansen/Zamanakos/Wilson do not teach, but Wagner, which is directed to a method of measuring blood glucose level of a diabetic individual for at least two days and providing therapeutic guidelines, does teach:  
	wherein the potential cause of each of the detected one or more episodes relates to meal size, missed meal, amount of food consumed, timing of eating, or inaccurate carbohydrate estimate ([0054] “Investigate potential causes of hyperglycemia including activity level, food consumption (meals and snacks), medication timing/doses, illness, change in disease status, and stress”; Examiner is interpreting “food consumption (meals and snacks)” to read on broadest reasonable interpretation of “meal size” and “amount of food consumed”).
	Bhavaraju/Christiansen/Zamanakos/Wilson teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual about a potential cause, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not teach that the potential cause of the detected cause relates to relates to meal size, missed meal, amount of food consumed, timing of eating, or inaccurate carbohydrate estimate. Wagner teaches this.  
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen/Zamanakos/ Wilson with these teachings of Wagner, to prompt the user for causes of an episode where one of the episodes relates to amount of food consumed/meal size, with the motivation of determining whether blood glucose measurement levels are hyperglycemic when measured post-meal (Wagner [0032]). 

Regarding Claims 166 and 169, Bhavaraju/Christiansen/Zamanakos/Wilson do not teach, but Wagner, which is directed to a method of measuring blood glucose level of a diabetic individual for at least two days and providing therapeutic guidelines, does teach:  The analyte monitoring system of claim 14, wherein the potential cause of each of the detected one or more episodes relates to exercise ([0054] “Investigate potential causes of hyperglycemia including activity level, food consumption (meals and snacks), medication timing/doses, illness, change in disease status, and stress”; Examiner is interpreting “activity level” to read on broadest reasonable interpretation of “exercise”).
	Bhavaraju/Christiansen/Zamanakos/Wilson teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual about a potential cause, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not teach that the potential cause of the detected cause relates to relates to exercise. Wagner teaches this.  
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen/Zamanakos/ Wilson with these teachings of Wagner, to prompt the user for causes of an episode where one of the episodes relates to exercise, because exercise is an event known to affect blood glucose level of a person (Wagner [0020]). 

Regarding Claims 167 and 170, Bhavaraju/Christiansen/Zamanakos/Wilson do not teach, but Wagner, which is directed to a method of measuring blood glucose level of a diabetic individual for at least two days and providing therapeutic guidelines, does teach:
	wherein the potential cause of each of the detected one or more episodes relates to bolus amount or timing of bolus ([0054] “Investigate potential causes of hyperglycemia including activity level, food consumption (meals and snacks), medication timing/doses, illness, change in disease status, and stress”; Examiner is interpreting “medication timing/doses” to read on broadest reasonable interpretation of “bolus amount or timing of bolus”), as [0050] teaches medications may include rapid-acting insulin which reads on broadest reasonable interpretation of “bolus insulin”).  
	Bhavaraju/Christiansen/Zamanakos/Wilson teach a system that collects analyte data from an individual, detects if an analyte episode has occurred, collects episode information from the individual about a potential cause, generates a GUI with reports, and allows the user to associate information from a specific time period with a specific visit, but do not teach that the potential cause of the detected cause relates to relates to bolus amount or timing of bolus. Wagner teaches this.  
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Bhavaraju/Christiansen/Zamanakos/ Wilson with these teachings of Wagner, to prompt the user for causes of an episode where one of the episodes relates to bolus timing/amount, because taking medication is an event known to affect blood glucose level of a person (Wagner [0020]). 


Response to Applicant’s Remarks/Arguments
Please note: When referring to page numbers of Applicant’s response, references are made to page number as printed. 

101 Rejections

Applicant’s arguments have been fully considered but are not persuasive.  On page 8, Applicant states “Applicants respectfully re-iterate and re-assert our arguments submitted in responses filed on December 20, 2021, June 4, 2021, and December 14, 2020, with respect to Step 2A, Prongs One and Two.”  In response, Examiner re-iterates responses to those arguments:  
On page 8, Applicant summarizes 101 rejections and asserts that claims do not recite an abstract idea under Step 2A, Prong 1. Applicant cites to 2019 PEG, stating, “not all methods of organizing human activity are abstract ideas”, and asserts that the claims are not directed to managing relationships or interactions between people but instead recite a system for use in “episode detection and information gathering for reducing glycemic index variability in a subject” (Claim 14) and method “of episode detection and evaluation for reducing glycemic variability in a subject” (Claim 151).  Applicant asserts that the claims are directed to data processing for the purpose of reducing undesirable symptoms of diabetes.  Examiner has shown above in 101 section how the claims, even if being directed to a method of data processing for the purpose of reducing undesirable diabetes symptoms, are directed to an abstract idea which amounts to methods of organizing human activity. 
On page 9, Applicant argues that “no behavior is managed by the claimed system”. As shown above in 101 section, the claims are directed to managing interactions of an individual to follow a set of instructions to identify potential causes of an analyte episode. 
Next, on page 9, Applicant argues that even if the claims are considered to be directed to managing personal behavior, they are not directed to an abstract idea because they recite a practical application; Applicant states “the application is reducing glycemic variability by understanding behavioral causes and developing an action plan through the use of a computing system that analyzes glucose data, analyzes the data, and generates a GUI and displayable reports.”  Examiner notes that while Applicant states here that the claims pertain to “reducing glycemic variability”, none of the limitations in Claim 14 positively recite a step of reducing glycemic variability.  Claim 14 may have the intended outcome of reducing glycemic variability, but no actual reduction in glycemic variability is actually observed. Claim 14 merely involves collecting analyte episode information and information from an individual about a possible cause, and associating with it with a time period, and outputting information to a display which would be considered to be post-solution insignificant extra-solution activity. Outputting gathered information to a display does not comprise a practical application, see MPEP 2106.04(d) and 2106.05(g). 
Applicant further cites to Example 42 (page 9) and asserts that the instant claims are integrated into a practical application similar to Example 42, claim 1, of 2019 PEG.  Examiner respectfully disagrees that the instant claims and Example 42 are analogous.  While the additional elements in Example 42 were determined to integrate the judicial exception into a practical application, it is because the Background of Example 42 discloses a computer-related problem (Background, first paragraph, “During a visit, each medical provider records information about the patient’s condition in their own local patient records. These records are often stored locally on a computer in a non-standard format selected by whichever hardware or software platform is in use in the medical provider’s local office. It is difficult for medical providers to share updated information about a patient’s condition with other health care providers using current patient management systems, due to the above challenges. This can lead to problems with managing prescriptions or having patients duplicate tests, for example”) and further explains how the invention provides a technological improvement/solution to the computer-related problem (Background, second paragraph: “To solve this problem, applicant has invented a network-based patient management method that collects, converts and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated.”).  
At bottom of page 9, Applicant provides citation to specification para. [0209]; however, Examiner believes this to be a typographical error as [0209] does not contain the cited portions. It appears that Applicant intended to cite to [0192] for the excerpts shown on page 9.  Applicant argues, “the claims overcome a problem of "review[ing] historical glucose readings and notes, which are often sparse or non-existent, searching for problems but not really understanding how prevalent the problem is."” Examiner respectfully disagrees that this citation is analogous to Example 42, as this problem of reviewing sparse notes is not a problem caused by the technological environment to which the claim is confined (a computer or computerized device).  Applicant further notes that associating the data with different time periods associated with different HCP interventions and generating the GUI and reports enable the HCP and user to "make the sub-process of identifying and investigating the most prevalent episodic problems both easier and quicker." While this may be the case, any noted improvement of identifying and investigating episode problems is merely an improvement to the abstract idea itself, and not a technological improvement or an improvement to the functioning of a computer. See MPEP 2106.04(d)(1). 

Regarding arguments in remarks dated 07/15/22, Applicant argues (page 8) that the pending claims as amended constitute patent-eligible subject matter for the same reason that the Federal Circuit found claims eligible in DET v. Google and Core Wireless v. LGE.  Examiner respectfully disagrees that these cases are analogous to the instant claims, for the reasons detailed below:   
Regarding arguments pertaining to DET v. Google, as Applicant has presented on page, 9, “The Federal Circuit found that representative claim 12 of the '259 patent was not directed to an abstract idea, stating that "The Tab Patents solved this known technological problem in computers in a particular way-by providing a highly intuitive, user-friendly interface with familiar notebook tabs for navigating the three-dimensional worksheet environment. [ citations omitted] The improvement allowed computers, for the first time, to provide rapid access to and processing of information in different spreadsheets, as well as easy navigation in three-dimensional spreadsheets." Id at 1386.”  The claim at issue in this case was solving a known technological problem existing in computers, as disclosed by specification and as shown above in DET excerpt, and the claim changed the functionality of the computer to bring about an improvement in efficiency.  Regarding arguments pertaining to Core Wireless, the specification in Core Wireless discloses problems with existing technologies in this field (particularly, deficits relating to the efficient functioning of the computer, requiring a user to scroll around and switch views multiple times to find the right data/functionality, and, problems associated with users needing to drill down through many layers to get desired data or functionality on devices with small screens).  The claims in Core Wireless, like in DET, are directed to an improvement in the functioning of computers over the prior art as described in the specifications.  
 In the instant Application, Applicant has not provided a technological problem to which the claimed invention presents a solution or improvement.  Regarding the problem of reviewing historical glucose readings and notes, which may be sparse or non-existent, as detailed at para. [0192] of Applicant’s specification, while this situation may be problematic, the problem of incomplete or missing data is not a technological problem, e.g., it is not caused by the technological environment to which the claim is confined (a computer or computerized device).  In the instant application, the computer is merely gathering data, outputting a prompt to receive information, receiving information, performing a data analysis, and outputting information to a display. Applicant has not provided evidence of any improvements to computer functionality to bring about an improvement reflected in the claims.  The claims, as drafted, recite only “normal” computer functions and do not amount to a practical application or significantly more than the judicial exception.  As such, Applicant’s argument with respect to DET is not persuasive.  
Regarding argument at top of page 10, “the claims are directed to a single user-friendly interface for navigating large amounts of analyte data”, Examiner notes that nothing in the claim language actually requires “large” amounts of data.  Applicant presents a citation from specification para. [0250], but it appears that it is actually para. [0232] that discloses the excerpt on page 10.  Applicant argues, “The capability to present the user with a quick and convenient tool for side by side report comparison is yet another feature of the EIS that greatly improves the efficiency of the consultation between the HCP and patient and that greatly improves the ability of the HCP and/or patient to understand the degree of improvement (or lack thereof) in the patient’s glycemic profile that has occurred across visits.”  To the same point as above, Applicant has not disclosed problems associated with existing technologies or how side by side report comparison improves prior technologies.  The problem of “efficiency of the consultation between the HCP and patient” is not a problem caused by computer technology itself.  
Applicant concludes, at bottom of page 10, “because the claims are tied to a practical application and not an abstract idea, the claims are patentable subject matter under prong I/II of Step 2A”. Examiner respectfully disagrees that a practical application has been presented.  See 101 section above for full 101 analysis.  
For these reasons, the 101 rejection is maintained. The 101 section above has been updated to address amended claim language.  

103 Rejections
Applicant’s arguments regarding Independent Claims 14 and 151 have been considered but are moot in view of newly applied citations. Applicant argues that the combination of references applied in Final Office Action do not teach the limitations as amended.  In 103 section above, Examiner has added new citations to relevant portions of Bhavaraju that read on the amended claim language pertaining to inputting a potential cause. A new reference has been added to address the amendment pertaining to “a count of the number of times”.   
Regarding the rejection of dependent claims, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 

	

CONCLUSION
The relevant art not cited is made of record:                                                                                                                                                                                                  	US Publication 20140187890, directed to remotely monitoring analyte measurements to identify patterns, which involves counting high/low glucose values 
	US Publication 20170106144, directed to identifying event-related patterns such as high/low glucose patterns in diabetics 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619